UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 12b-25 NOTIFICATION OF LATE FILING [] Form 10-K [] Form 20-F [] Form 11-K [X] Form 10-Q [] Form 10-D [] Form N-SAR [] Form N-CSR For the period ended December 31, 2012. [] Transition Report on Form 10-K. [] Transition Report on Form 20-F. [] Transition Report on Form 11-K. [] Transition Report on Form 10-Q. For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION SHOSHONE SILVER/GOLD MINING COMPANY Full Name of Registrant 000-31184 SEC File Number 5968 North Government Way #305 Coeur d’Alene, ID83815 (Address of principal executive office, including zip) PART II - RULES 12B-25 and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25, the following should be completed. (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report of Form 10-Q, Form 20-F, 11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE We were unable to complete the analysis of our annual report with the quarter ended December 31, 2012 by the prescribed due date. PART IV - OTHER INFORMATION 1. Name and telephone number of person to contact in regard to this notification. John Ryan (843) 715-9504 2. Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months (or for such shorter) period that the registrant was required to file such reports) been filed?If answer is no, identify reports. Yes [X] No [] 3. Is its anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes [] No [X] If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Shoshone Silver/Gold Mining Company has caused this notification to signed on its behalf by the undersigned hereunto duly authorized, on this 13th day of February, 2013. SHOSHONE SILVER/GOLD MINING COMPANY (the “Registrant”) BY: JOHN RYAN John Ryan Vice President, Principal Financial Officer and Director -2-
